DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-18 are pending.
2.	The IDS filed 6/24/19 has been considered.
3.	The disclosure is objected to because of the following informalities:
In paragraph [0040] there appears to be text missing after the word “with”.  
Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, at line 15 “the first level of autonomous operation” lacks antecedence since there is no previous recitation of a first level of autonomous operation.
B.	As per claim 2, at lines 9-10 it appears that “the first subsystem” should be --the second subsystem-- to agree with line 7 (see also specification at [0036]).

D.	As per claim 11, at lines 10-11 it appears that “the first subsystem” should be --the second subsystem-- to agree with line 8 (see also specification at [0036]).
E.	All claims depending from a rejected claim are also rejected for the same reasons.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.1	Claims 1-4, 6, 8-13, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagy et al. (US 2017/0369052).
A.	As per claim 1, Nagy discloses:

identifying a first vehicle operator [0044- various devices for identifying the driver: fob, biometrics, etc.]; 
capturing a plurality of operator-selectable settings associated with a plurality of operator-adjustable devices, wherein the operator-selectable settings include a first subset of the operator-selectable settings associated with non-autonomous operation of the vehicle by the first vehicle operator (Fig. 5; [0049-0050; settings associated with manual operation]); 
capturing the plurality of the operator-selectable settings associated with the plurality of operator-adjustable devices, wherein the operator-selectable settings include a second subset of the operator-selectable settings associated with activation of a first subsystem of the ADAS by the first vehicle operator (Fig. 5; [0049-0050; settings for autonomous operation]);
 determining a base profile for the first vehicle operator based upon the first subset associated with non-autonomous operation of the vehicle [0049- aggressive settings during manual driving];
 determining a second profile for the first vehicle operator based upon the second subset associated with the first level of autonomous operation of the vehicle [0040, 0049- less aggressive settings during autonomous driving]; 
controlling the plurality of operator-adjustable devices to the operator-selectable settings associated with the base profile when the vehicle is operated 
controlling the plurality of operator-adjustable devices to the operator-selectable settings associated with the second profile in response to the activation of the first subsystem of the ADAS when the vehicle is operated by the first vehicle operator at the first level of autonomous operation of the vehicle (Fig. 1:14; [0040, 0058-0059]).
B.	As per claim 2, as noted above whereby different profiles for various operations may be set for different aspects of the autonomous control (i.e., steering, propulsion, etc.) (Fig. 5).
C.	As per claims 3, 4 and 6, as above whereby the driver settings may be accumulated over a plurality of trips, in both manual and autonomous modes [0045- controller automatically determines settings during vehicle operation in manual and/or autonomous mode].
D.	As per claim 8, as noted above for claim 1 whereby multiple drivers may use a vehicle and each is identified and the corresponding driver profiles accessed [0039].
E.	As per claim 9, as above whereby various speed, braking and steering control systems carry out various means of autonomous control (Fig. 1:14; [0027, 0055]).
F.	As per claims 10-13, 15, 17 and 18, as noted above for claims 1-4, 6, 8 and 9 whereby the functions are performed by a microprocessor-based controller 
6.2	Claims 1, 8, 10 and 17 are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (US 2018/0244175).
A.	As per claim 1, Tan discloses:
A method for controlling a vehicle, wherein the vehicle includes an advanced driver-assistance system (ADAS) (Fig. 7; [0003- autonomous vehicle], the method comprising: 
identifying a first vehicle operator [0067- various devices for identifying the driver: keypad, fob, biometrics, etc.]; 
capturing a plurality of operator-selectable settings associated with a plurality of operator-adjustable devices, wherein the operator-selectable settings include a first subset of the operator-selectable settings associated with non-autonomous operation of the vehicle by the first vehicle operator [0040- settings associated with manual operation]); 
capturing the plurality of the operator-selectable settings associated with the plurality of operator-adjustable devices, wherein the operator-selectable settings include a second subset of the operator-selectable settings associated with activation of a first subsystem of the ADAS by the first vehicle operator [0041- settings for autonomous operation]);
 determining a base profile for the first vehicle operator based upon the first subset associated with non-autonomous operation of the vehicle [0040- seat position in manual mode];

controlling the plurality of operator-adjustable devices to the operator-selectable settings associated with the base profile when the vehicle is operated by the first vehicle operator under the non-autonomous operation [0003- operating mode; 0075- seat adjusted for manual operation]; and 
controlling the plurality of operator-adjustable devices to the operator-selectable settings associated with the second profile in response to the activation of the first subsystem of the ADAS when the vehicle is operated by the first vehicle operator at the first level of autonomous operation of the vehicle [0003- operating mode; 0075- seat adjusted for autonomous operation].
B.	As per claim 8, as noted above whereby by multiple driver’s may identified and the corresponding profiles accessed [0042, 0067].
C.	As per claims 10 and 17, whereby the functions are performed by a microcomputer-based controller (12, 66) executing program instructions stored on a memory device to adjust/control various vehicle control systems (Fig. 8; [0028]) (Fig. 7; [0090].
7.	Claims 5, 7, 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The cited references represent the general state of the art.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661